 In the Matter of JAMES D. MALONEY, LEORA MALONEY, MIKE M.SAVELICH, AND THELMA C. SAVELICH, CO-PARTNERS, DOING BUSINESSAS TRIANGLE LAKE LUMBER COMPANYandINTERNATIONALWOOD-WORKERS OF. AMERICA, LOCAL 5-246, CIOCase No. R-5718.-Decided August00, 1943Mr. James D. Maloney,of Eugene, Oreg., for the Partnership.Mr. 0. F.Hartung,of Portland,Oreg., for the C. 1. 0.Messrs.W.0. KelsayandC. P. Richards,of Eugene,Oreg.,for theA. F. of L.Mr. Wallace E.Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by InternationalWoodworkers. ofAmerica, Local 5-246, CIO, herein called the C. I. 0., alleging thata question affecting commerce had arisen concerning the represen-tation of employees of James D. Maloney, Leora Maloney, Mike M.Savelich, and Thelma C. Savelich, co-partners, doing business as Tri-angle Lake Lumber Company,' Blachly, Oregon, herein called thePartnership, the National Labor Relations Board provided for anappropriate hearing upon due notice before John E. Hedrick, TrialExaminer.Said hearing was held at Eugene, Oregon, on July 21,1943.The Partnership, the C. I. 0., and Lumber & Sawmill WorkersUnion Local No. 2521, A. F. of L., herein called the A. F. of L.,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.During the hearing, the A. F. of L. moved the dismissal of the petitionherein, asserting that its contract constituted a bar to a present inves-tigation of representatives.The Trial Examiner reserved ruling onthis motion.For reasons appearing in Section III, below, the motion1 By appropriate motion at the hearing the formal papers herein were corrected to showthe name of the Partnership as Triangle Lake Lumber Company. Theformal papers arehereby further corrected to show the names of the co-partners as above.a2 N. L. R. B., No. 6.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis denied.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE PARTNERSHIPJames D. Maloney, Leora Maloney, Mike M. Savelich, and ThelmaC. Savelich, co-partners, doing business as Triangle Lake LumberCompany, are engaged in the felling, transport, and milling of timberin Lane county, Oregon.Approximately 70 percent of the timberfelled by the Partnership is sawed in its mill and 95 percent of theproduction of the mill is shipped to points outside Oregon.There is no contest over the jurisdiction of the Board, and we findthe Partnership to be engaged in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local 5-246, CIO, is alabor organization,affiliatedwith the Congress of Industrial Organi-zations,admitting to membership employees of the Partnership.Lumber & Sawmill Workers Union Local No. 2521, A. F. of L., ischartered by United Brotherhood of Carpenters and Joiners ofAmerica, an American Federation of Labor affiliate, and is a labororganization admitting to membership employees of the Partnership.III.THE QUESTION CONCERNING REPRESENTATIONOn March 9, 1940, the Partnership and the A. F. of L. entered intoa collective bargaining contract, containing closed-shop provisions,covering the employees of the Partnership.The contract is for anindefinite term and is terminable by the 30-day notice of either party.On May 24, 1943, the C. I. 0., by registered letter, requested recogni-tion of the Partnership as exclusive bargaining representative of thePartnership employees.Although the receipt of this request is notacknowledged, at the hearing the Partnership refused to accord suchrecognition.Both the A. F. of L. and the Partnership consider theircontract presently to be in effect.The A. F. of L. contends that itscontract is "an agreement between management and labor which hasbeen in existence for 3 months or longer without complaint beingfiled" 2 and as such, under the restriction upon the expenditure of fundsimposed on the Board by the current Appropriation Act, constitutes.an effective bar to this proceeding.Since the restriction referred to2NationalLaborRelationsBoard Appropriation Act,1944, Title IV, Act of July 12, 1943,P. L! 135, 78th Congress,1st session. TRIANGLE LAKE LUMBER COMPANY29has no application to a representation proceeding,we find no merit inthis contention.3We find that the contract herein has been in effectfor a reasonabletime;is for an indefinite term; and is terminable uponthe 30-day notice of eitherparty.In accordance with the well settledpolicy of the Board, such a contract does not constitute a bar to an,investigation to determine representatives and we so find.4A statement of the Regional Director,introduced into evidence atthe hearing,and a statement of the Trial Examiner made at the hear-ing, indicatethat theC. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Partnership within themeaning of Section 9(c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITApproximately 25 employees of the Partnership are engaged in thefelling, bucking, and loading of timber at the logging camp, 9 milesfrom the sawmill.Approximately 30 employees are engaged in thesawing and loading of lumber at the sawmill and loading dock.Allparties agree to the inclusion of the employees engaged in theoperations above but there is a dispute concerning the inclusion ofcertain truck drivers.Two - of the trucks presently used in thetransport of logs from the logging camp to the mill are owned bytheir drivers.The Partnership has written contracts with the driversreciting conditions of hire of the truck and driver and containing anagreed scale of rates for the transport of logs.Since these workersare engaged exclusively in the business of the Partnership, under thedirection of the loader; since the Partnership pays social security andcompensation insurance assessments; and since they differ from othersuch drivers only in the method of computing their earnings; we findthem to be employees of the Partnership within the meaning of theAct.'The C. I. O. requests their inclusion.The Partnership and theA. F. of L. oppose the C. I. O.'s request and assert that these workersare not covered by the collective bargaining contract.Since we havefound them to be employees, and since drivers of Partnership ownedtrucks are included by agreement, we shall include them in the unit.8Opinion of the Comptroller General,July 29, 1943.4Matter of American Radiator&Standard Sanitary Corporation,35 N. L.R. B. 172.The Regional Director stated that the C. 1 O. submitted 31 application-for-membershipcards, 16 of which 'h ere dated in March, April, and May 1943, and bore the names of personswhose names appear on the Partnership pay roll of July 7, 1943. The pay roll lists thenames of 51 employees in the appropriate unit.The Trial Examiner stated that the C I. O. submitted three additional cards at thehearing.All bore the names of persons whose names appear on the Partnership pay rollof July 7, 1943.The A. F. of L. relies upon its contract to establish its interest6 SeeMatter of John Yaselc,37 N.L. R. B. 156, and cases cited therein., 30DEIC'TSIONS OF NATIONAL LABOR RELATIONS BOA]BDThree truckers are engaged in the transport of lumber from thesawmill to the loading dock. These trucks are owned by anindependent contractor who performs no work for the Partnership butemploys, pays, and exercises supervision over the drivers. The driversperform such work as the independent contractor directs and onoccasion haul logs for others. In consideration of these circumstances,we find -that no employment relation exists between the sawmilltruckers and the Partnership and, in accordance with the agreementof the parties, shall exclude them from the unit.'In accordance with the above and the agreement of the parties, wefind that all production, maintenance, and transportation employeesof the Partnership, including those logging camp truckers who ownthe trucks they operate, but excluding clerical employees, officeemployees, truckers who are employed by an independent contractor,and all supervisory employees with authority to hire, promote,discharge, discipline or otherwise effect changes in the status ofemployees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in -the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with James D. Maloney,LeoraMaloney,Mike M. Savelich, and Thelma C. Savelich, co-partners, doing business as Triangle Lake Lumber Company, Blachly,Oregon, an election by secret ballot shall be conducted as early aspossible, but not later than thirty days (30) days from the date of thisDirection, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject* to Article III,*SeeMatterof JalmerBerg, an individual,35 N. L.R. B. 357. TRIANGLE LAKE LUMBER COMPANY31Section 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls,-but excluding any who havesincequit or been discharged for cause, to determine whether theydesireto be represented by International Woodworkers of America,Local 5-246, CIO, or by Lumber & Sawmill Workers Union Local No.2521,A. F. of L., for the purpose of collectivebargaining, or byneither.CHAIRMANMiLms took no part in the consideration of the aboveDecision and Direction of Election.